Marston, C. J.
We are of opinion that the declaration in this case was sufficient in substance. The part omitted, and which was contained in Carter v. Glass 44 Mich. 154, adds nothing to the substantial averments. This whole matter has so recently been fully discussed in this court and the distinctions pointed out, that any extended remarks in the present case are wholly unnecessary. Carter v. Glass 44 Mich. 154; Briggs v. Milburn 40 Mich. 512; Norton v. Colgrove 41 Mich. 544.
The judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.